Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9 -10,13 -14,16, 21, 23 - 24, and 28 -30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20030137737.
Regarding claims 1, 5, 7, 9, 13 -14, 16, 21, 23 - 24, and 28 - 30, US20030137737 discloses a color shifting interference pigment can be made by forming at least one first layer of a carbon or dielectric material on an upper surface of a web material, and removing the first layer from the web in order to produce a plurality of flakes. The flakes are then coated with one or more additional layers of carbon or dielectric material that substantially surround the flakes, with the adjacent additional layer being formed of a different material than the first layer([0058]). The dielectric material are listed in [0045-0047], such as silicon dioxide and titanium  dioxide et al. US20030137737 discloses that an additional dielectric layer can  surround a dielectric layer and  the additional dielectric layer has a refractive index that is different from the refractive index of dielectric layers([0059]). The dielectric layers are formed to have an optical thickness at a design wavelength that provides a color shift as the angle of incident light or viewing angle changes (abstract).
Various forms of carbon can be utilized, including but not limited to, graphitic, carbonaceous, and amorphous carbon; vitreous carbon; diamond-like carbon; 
For example: graphite flake/optical silicon dioxide/carbon/optical silicon dioxide layer……;
graphite flake/optical silicon dioxide /carbon/ optical silicon dioxide/ other optical  oxide layer……; 
silicon dioxide flake/ carbon/ optical silicon dioxide/ other optical  oxide layer……,
silicon dioxide flake/ other  optical oxide layer/ carbon/ optical silicon dioxide/ other optical  oxide layer…….
Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before  the  effective  filing  date  of  the  instant  application  to  optimize the  layer  structure  according  to  the  teaching  of  the  prior  art  to  obtain the  predicable  result since discovering  the optimum or workable layer structure to form color shifting multilayer pigment for use in paints, inks, or cosmetic preparations which can subsequently be applied to objects, papers, et al. having color shifting properties involves only routine skill in the art ([abstract]).
Regarding  claim  10, the  carbon  black  amount  is  decided  by the  thickness  of  the  layer( such as 2.5-100nm). Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before  the  effective  filing  date  of  the  instant  application  to  optimize the  layer  thickness  according  to  the  teaching  of  the  prior  art  to  obtain the  predicable  result since discovering the optimum or workable layer structure to form color shifting multilayer pigment for use in paints, inks, or cosmetic preparations which 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731